ORDER

This matter came before this Court, sitting en banc, on January 12, 1995, upon Appel-lee’s, City of Columbus, Mississippi, Motion for damages and sanctions pursuant to Rules 38 and 41, Appellee’s Motion Requesting Immediate Decision, and on the Court’s own motion, pursuant to Mississippi Supreme Court Rule 46(d), Show Cause Order entered herein.
*925This Court, after thorough consideration and being fully advised in the premises, finds the Motion of the Appellee’s, City of Columbus, Mississippi, and/or its attorneys’, Rule 41 Motion and Rule 38 Motion for Damages for Frivolous Appeal against the Appellants, Kenneth R. Robinson, et al., for filing an alleged frivolous Petition for Rehearing is not well taken and should, therefore, be denied.
Further, this Court finds that Appellee’s, City of Columbus, Mississippi, Motion Requesting Immediate Decision should be dismissed as moot as Appellants’ Petition for Rehearing was denied November 10, 1994.
Further, this Court finds that the filing of Appellee’s, City of Columbus, Mississippi, and/or its attorneys’, Rules 38 and 41 Motions may themselves be subject to frivolousness. Therefore, pursuant to Mississippi Supreme Court Rule 46(d), a Show Cause Order was entered ordering Appellees, City of Columbus, Mississippi, and/or its attorneys, to show cause why the filing of said Motions for damages and sanctions under Rules 38 and 41 against Appellants are not themselves frivolous, and, therefore, subject to sanctions.
This Court strongly cautions counsel for Appellees, City of Columbus, Mississippi, against filing motions for damages for frivolous appeals as the failure of such motions may result in sanctions and damages being imposed against them.
However, after careful and thorough consideration, this Court finds merit in the Response(s) to the Show Cause Order and, therefore, finds no reason or cause to impose damages and/or sanctions against Appellee, City of Columbus, Mississippi, and/or its attorneys, for the filing of Appellee’s Rule 41 Motion and Rule 38 Motion for Damages for Frivolous Appeal against the Appellants.
THEREFORE, IT IS ORDERED that the Motion of the Appellee’s, City of Columbus, Mississippi, and/or its attorneys’, Rule 41 Motion and Rule 38 Motion for Damages for Frivolous Appeal against the Appellants, Kenneth R. Robinson, et ah, for filing an alleged frivolous Petition for Rehearing be, and the same hereby, is denied.
IT IS FURTHER ORDERED that Appel-lee’s, City of Columbus, Mississippi, Motion Requesting Immediate Decision be, and the same hereby is, dismissed as moot.
IT IS FURTHER ORDERED that this Court finds merit in the Response(s) received to the Show Cause Order, entered on the Court’s own motion and pursuant to Mississippi Supreme Court Rule 46(d), and therefore, finds no reason or cause to impose damages and/or sanctions against Appellee, City of Columbus, Mississippi, and/or its attorneys, for the filing of Appellee’s Rule 41 Motion and Rule 38 Motion for Damages for Frivolous Appeal against the Appellants.
SO ORDERED.
/s/ Dan M. Lee DAN M. LEE, Presiding Justice,
for the Court
SULLIVAN, PITTMAN, BANKS, McRAE and JAMES L. ROBERTS, Jr., JJ., concur.
HAWKINS, C.J., specially concurs with separate written opinion joined by DAN M. LEE, P.J., and SULLIVAN, PITTMAN and McRAE, JJ.
PRATHER, P.J., concurs with separate written opinion joined by SMITH, J.